DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1-3, 5-11, and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over  Suumaki (US 20130036231 A1) in view of Rusters (US 20130039352 A1)
Regarding Claim 1

Suumaki teaches:

A home appliance comprising: a first communication circuitry configured to communicate with a mobile terminal placed within a first communication range supporting a first communication method (¶4 Bluetooth.TM. (first communication method, first range) is an example of a short-range wireless technology, ¶92 device A (a mobile terminal) and device B (home appliance having a first communication circuitry to connect to device A) further include an out-of-band short-range carrier transceiver, such as a Near Field Communication (NFC) transceiver, FIG. 1A illustrates an example network diagram before the nodes are connected, wherein device A, device B, and the hub device AP/GO include an in-band short-range carrier transceiver, such as an IEEE 802.11 (second communication method, second range) WLAN transceiver ¶95 NFC touch event is conducted between devices A and B in order to initiate a short-range carrier transport, fig. 1A)

a second communication circuitry configured to communicate with an external wireless access point apparatus placed within a second communication range supporting a second communication method different from the first communication method (¶99 hub device AP/GO recognizes the authentication information that serves as a proof that the device B did, in fact, engage in an NFC touch with device A. The hub device AP/GO grants network access to device B (home appliance having a second circuity to connect to the external access point apparatus via WiFi) and, after additional signaling, sends credentials to device B ¶100 wherein device B is now connected to the network (via the second circuitry in the home appliance, 802.11 WiFi) with its new configuration and may communicate with device A over the network, through the hub device AP/GO, ¶106 where device B sends the authentication information to the hub device AP/GO, FIG. 1A illustrates an example network diagram before the nodes are connected, wherein device A, device B, and the hub device AP/GO include an in-band short-range carrier transceiver, such as an IEEE 802.11 (second communication method) WLAN transceiver ¶95 NFC touch event is conducted between devices A and B in order to initiate a short-range carrier transport, fig. 1A)); and 

at least one processor configured to: control the first communication circuitry to detect the mobile terminal which is placed within the first range (¶181 communication between two NFC-compatible devices occurs when they are brought within close proximity of each other, device A simple wave or touch can establish an NFC connection with device B, which is then compatible with other known wireless technologies, such as Bluetooth.TM), 

Suumaki does not teach:

the mobile terminal being executing an application for communicating with the home appliance; 

based on detecting the mobile terminal, obtain, via the first communication circuitry, network set-up information from the mobile terminal for connecting to the external wireless access point apparatus; 

control the second communication circuitry to establish a communication with the external wireless access point apparatus using the obtained network set-up information; and 

control the second communication circuitry to access an internet via the external wireless access point apparatus.


Rusters teaches:

the mobile terminal being executing an application for communicating with the home appliance (¶23 ¶27 device 102 (mobile terminal) as shown in list entry 202 of fig. 2 (executing an application to connect device 104 (home appliance to the internet) . Infrastructure AP mode (AP conversion mode) may be set as a default for the peripheral device 104 (home appliance) when no predetermined APs (e.g., trusted networks) are configured, user device 102 (mobile terminal) may perform additional operations needed to connect to the peripheral device (home appliance) to the AP ¶26 In FIG. 2, a series of user interface screens illustrates configuring of a wireless peripheral device 104 ¶25 using near-field communications (NFC));

based on detecting the mobile terminal, obtain, via the first communication circuitry, network set-up information from the mobile terminal for connecting to the external wireless access point apparatus (¶17 the devices 102, 104 are in an environment 108 where a known network AP 106 (the external wireless access point apparatus) resides ¶25 using near-field communications (NFC), associate the portable drive 104 (home appliance) with an AP is to use an alternate data interface by configuring the device 104 (home appliance) via a home computer (mobile terminal) to set WLAN parameters such as SSID, network key (obtain, via the first communication circuitry, network set-up information from the mobile terminal) ¶26-27 FIG.2, a series of user interface screens illustrates configuring of a wireless peripheral device 104, a native wireless network configuration screen of the user device 102 (terminal, performs automatic set-up application that is configured to proceed with set-up of the WIFI module of the home appliance), Both the user device 102 (terminal) and peripheral device 104 (home appliance) are powered on);

control the second communication circuitry to establish a communication with the external wireless access point apparatus using the obtained network set-up information (¶17 the devices 102, 104 are in an environment 108 where a known network AP 106 (the external wireless access point apparatus) resides ¶23 ¶25 Wi-Fi Protected Setup (WPA) associate the portable drive 104 with an AP is to use an alternate data interface by configuring the device 104 (home appliance, second circuitry to access an internet) via a home computer (mobile terminal) to set WLAN parameters such as SSID, network key ¶27 device 102 (terminal) as shown in list entry 202 of fig. 2 (automatic set up application on terminal device)); and 

control the second communication circuitry to access an internet via the external wireless access point apparatus (¶23 ¶25 Wi-Fi Protected Setup (WPA) associate the portable drive 104 with an AP is to use an alternate data interface by configuring the device 104 (home appliance, second communication circuitry) via a home computer (mobile terminal) to set WLAN parameters such as SSID, network key ¶27 device 102 (terminal) as shown in list entry 202 of fig. 2 (automatic set up application on terminal device)

Therefore, it would have been obvious to the one of ordinary skill in the art at the
time of invention to modify the system of Suumaki in light of Rusters in order to
provide methods for configuration of a wireless network interface to provide a
network service, facilitate setting a wireless network interface of an apparatus to
operate in an infrastructure client mode if at least one predetermined wireless
access point is detected via the wireless network interface (Rusters ¶1).


Regarding Claim 9
Suumaki teaches:

A method for controlling a home appliance to access an internet, the method comprising: controlling the second communication circuitry to access an internet via the external wireless access point apparatus by the second communication method different from the first communication method (¶4 Bluetooth.TM. (first communication method, first range) is an example of a short-range wireless technology, ¶92 device A (a mobile terminal) and device B (home appliance having a first communication circuitry to connect to device A) further include an out-of-band short-range carrier transceiver, such as a Near Field Communication (NFC) transceiver, FIG. 1A illustrates an example network diagram before the nodes are connected, wherein device A, device B, and the hub device AP/GO include an in-band short-range carrier transceiver, such as an IEEE 802.11 (second communication method, second range) WLAN transceiver ¶95 NFC touch event is conducted between devices A and B in order to initiate a short-range carrier transport, fig. 1A,

¶99 hub device AP/GO recognizes the authentication information that serves as a proof that the device B did, in fact, engage in an NFC touch with device A. The hub device AP/GO grants network access to device B (home appliance having a second circuity to connect to the external access point apparatus via WiFi) and, after additional signaling, sends credentials to device B ¶100 wherein device B is now connected to the network (via the second circuitry in the home appliance, 802.11 WiFi)) 

Suumaki does not teach:

based on detecting the mobile terminal, obtaining, via the first communication circuitry, network set-up information from the mobile terminal for connecting to an external wireless access point apparatus which is placed within a second communication range by a second communication method;

controlling a first communication circuitry of the home appliance to detect a mobile terminal which is placed within a first communication range by a first communication method, the mobile terminal being executing an application for communicating with the home appliance;

controlling a second communication circuitry of the home appliance to establish a communication with the external wireless access point apparatus using the obtained network set-up information; and 


Rusters teaches:


controlling a first communication circuitry of the home appliance to detect a mobile terminal which is placed within a first communication range by a first communication method, the mobile terminal being executing an application for communicating with the home appliance (¶23 ¶27 device 102 (mobile terminal) as shown in list entry 202 of fig. 2 (executing an application to connect device 104 (home appliance to the internet) . Infrastructure AP mode (AP conversion mode) may be set as a default for the peripheral device 104 (home appliance) when no predetermined APs (e.g., trusted networks) are configured, user device 102 (mobile terminal) may perform additional operations needed to connect to the peripheral device (home appliance) to the AP ¶26 In FIG. 2, a series of user interface screens illustrates configuring of a wireless peripheral device 104 ¶25 using near-field communications (NFC));

controlling a second communication circuitry of the home appliance to establish a communication with the external wireless access point apparatus using the obtained network set-up information (¶17 the devices 102, 104 are in an environment 108 where a known network AP 106 (the external wireless access point apparatus) resides ¶23 ¶25 Wi-Fi Protected Setup (WPA) associate the portable drive 104 with an AP is to use an alternate data interface by configuring the device 104 (home appliance, second circuitry to access an internet) via a home computer (mobile terminal) to set WLAN parameters such as SSID, network key ¶27 device 102 (terminal) as shown in list entry 202 of fig. 2 (automatic set up application on terminal device)); and 

 based on detecting the mobile terminal, obtaining, via the first communication circuitry, network set-up information from the mobile terminal for connecting to an external wireless access point apparatus which is placed within a second communication range by a second communication method (¶25 using near-field communications (NFC) ¶23 ¶25 Wi-Fi Protected Setup (WPA) associate the portable drive 104 with an AP is to use an alternate data interface by configuring the device 104 (home appliance, second communication circuitry) via a home computer (mobile terminal) to set WLAN parameters such as SSID, network key ¶27 device 102 (terminal) as shown in list entry 202 of fig. 2 (automatic set up application on terminal device)

Therefore, it would have been obvious to the one of ordinary skill in the art at the
time of invention to modify the system of Suumaki in light of Rusters in order to
provide methods for configuration of a wireless network interface to provide a
network service, facilitate setting a wireless network interface of an apparatus to
operate in an infrastructure client mode if at least one predetermined wireless
access point is detected via the wireless network interface (Rusters ¶1).

Regarding Claim 2, 10

Suumaki-Rusters teaches:

The home appliance of claim 1.

Rusters teaches:

The home appliance of claim 1, wherein the network set-up information includes a Service Set Identifier(SSID) of the external wireless access point apparatus which was used to connect the mobile terminal with the external wireless access point apparatus (¶17 the devices 102, 104 are in an environment 108 where a known network AP 106 (the external wireless access point apparatus) resides ¶25 using near-field communications (NFC), associate the portable drive 104 (home appliance) with an AP is to use an alternate data interface by configuring the device 104 (home appliance) via a home computer (mobile terminal) to set WLAN parameters such as SSID, network key (obtain, via the first communication circuitry, network set-up information from the mobile terminal) ¶26-27 FIG.2, a series of user interface screens illustrates configuring of a wireless peripheral device 104, a native wireless network configuration screen of the user device 102 (terminal, performs automatic set-up application that is configured to proceed with set-up of the WIFI module of the home appliance), Both the user device 102 (terminal) and peripheral device 104 (home appliance) are powered on).
Therefore, it would have been obvious to the one of ordinary skill in the art at the
time of invention to modify the system of Suumaki in light of Rusters in order to
provide methods for configuration of a wireless network interface to provide a
network service, facilitate setting a wireless network interface of an apparatus to
operate in an infrastructure client mode if at least one predetermined wireless
access point is detected via the wireless network interface (Rusters ¶1).


Regarding Claim 3, 11

Suumaki-Rusters teaches:

The home appliance of claim 2.

Rusters teaches:

The home appliance of claim 2, wherein the network set-up information further includes authentication information to access the external wireless access point apparatus(¶17 the devices 102, 104 are in an environment 108 where a known network AP 106 (the external wireless access point apparatus) resides ¶25 using near-field communications (NFC), associate the portable drive 104 (home appliance) with an AP is to use an alternate data interface by configuring the device 104 (home appliance) via a home computer (mobile terminal) to set WLAN parameters such as SSID, network key (obtain, via the first communication circuitry, network set-up information from the mobile terminal) ¶26-27 FIG.2, a series of user interface screens illustrates configuring of a wireless peripheral device 104, a native wireless network configuration screen of the user device 102 (terminal, performs automatic set-up application that is configured to proceed with set-up of the WIFI module of the home appliance), Both the user device 102 (terminal) and peripheral device 104 (home appliance) are powered on).
Therefore, it would have been obvious to the one of ordinary skill in the art at the
time of invention to modify the system of Suumaki in light of Rusters in order to
provide methods for configuration of a wireless network interface to provide a
network service, facilitate setting a wireless network interface of an apparatus to
operate in an infrastructure client mode if at least one predetermined wireless
access point is detected via the wireless network interface (Rusters ¶1).

Regarding Claim 5, 13
Suumaki-Rusters teaches:

The home appliance of claim 1.

Rusters teaches:

The home appliance of claim 1, wherein the at least one processor is further configured to obtain a control command through the second communication circuitry from the external terminal which is executing the application (¶17 the devices 102, 104 are in an environment 108 where a known network AP 106 (the external wireless access point apparatus) resides ¶25 using near-field communications (NFC), associate the portable drive 104 (home appliance) with an AP is to use an alternate data interface by configuring the device 104 (home appliance) via a home computer (mobile terminal) to set WLAN parameters such as SSID, network key (obtain, via the first communication circuitry, network set-up information from the mobile terminal) ¶26-27 FIG.2, a series of user interface screens illustrates configuring of a wireless peripheral device 104, a native wireless network configuration screen of the user device 102 (terminal, performs automatic set-up application that is configured to proceed with set-up of the WIFI module of the home appliance), Both the user device 102 (terminal) and peripheral device 104 (home appliance) are powered on).
Therefore, it would have been obvious to the one of ordinary skill in the art at the
time of invention to modify the system of Suumaki in light of Rusters in order to
provide methods for configuration of a wireless network interface to provide a
network service, facilitate setting a wireless network interface of an apparatus to
operate in an infrastructure client mode if at least one predetermined wireless
access point is detected via the wireless network interface (Rusters ¶1).





Regarding Claim 6, 14

Suumaki teaches:

The home appliance of claim 1, wherein the first communication method is a Bluetooth communication method (¶4 Bluetooth.TM. is an example of a short-range wireless technology, ¶92 device A (a mobile terminal) and device B (home appliance having a first communication circuitry to connect to device A) further include an out-of-band short-range carrier transceiver, such as a Near Field Communication (NFC) transceiver, FIG. 1A illustrates an example network diagram before the nodes are connected, wherein device A, device B, and the hub device AP/GO include an in-band short-range carrier transceiver, such as an IEEE 802.11 WLAN transceiver ¶95 NFC touch event is conducted between devices A and B in order to initiate a short-range carrier transport, fig. 1A)

Regarding Claim 7, 15

Suumaki teaches:

The home appliance of claim 1, wherein the first communication method is a nearfield communication method (¶4 Bluetooth.TM. is an example of a short-range wireless technology, ¶92 device A (a mobile terminal) and device B (home appliance having a first communication circuitry to connect to device A) further include an out-of-band short-range carrier transceiver, such as a Near Field Communication (NFC) transceiver, FIG. 1A illustrates an example network diagram before the nodes are connected, wherein device A, device B, and the hub device AP/GO include an in-band short-range carrier transceiver, such as an IEEE 802.11 WLAN transceiver ¶95 NFC touch event is conducted between devices A and B in order to initiate a short-range carrier transport, fig. 1A)

Regarding Claim 8, 16
Suumaki-Rusters teaches:

The home appliance of claim 1.




Rusters teaches:

The home appliance of claim 1, wherein at least one processor is further configured to control the first communication circuitry to receive information about the mobile terminal via an executed home appliance application installed on the mobile terminal to establish the first communication (¶17 the devices 102, 104 are in an environment 108 where a known network AP 106 (the external wireless access point apparatus) resides ¶25 using near-field communications (NFC), associate the portable drive 104 (home appliance) with an AP is to use an alternate data interface by configuring the device 104 (home appliance) via a home computer (mobile terminal) to set WLAN parameters such as SSID, network key (obtain, via the first communication circuitry, network set-up information from the mobile terminal) ¶26-27 FIG.2, a series of user interface screens illustrates configuring of a wireless peripheral device 104, a native wireless network configuration screen of the user device 102 (terminal, performs automatic set-up application that is configured to proceed with set-up of the WIFI module of the home appliance), Both the user device 102 (terminal) and peripheral device 104 (home appliance) are powered on).
Therefore, it would have been obvious to the one of ordinary skill in the art at the
time of invention to modify the system of Suumaki in light of Rusters in order to
provide methods for configuration of a wireless network interface to provide a
network service, facilitate setting a wireless network interface of an apparatus to
operate in an infrastructure client mode if at least one predetermined wireless
access point is detected via the wireless network interface (Rusters ¶1).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Suumaki - Rusters as applied to claim 1 above, and further in view of Gormley (US 20110319016 A1)

Regarding Claim 4, 12

Suumaki-Rusters does not teach:

The home appliance of claim 1, wherein the first communication range is shorter than the second communication range.


Gormley teaches:

The home appliance of claim 1, wherein the first communication range is shorter than the second communication range (¶17 an NFC range 30 that overlaps an NFC range 35 of the second device, To establish an NFC channel, the mobile device 300 includes a tap sensing component 335 and an NFC transducer 330. To establish other communication channels, the mobile device may include one or more other communication components 340, such as Bluetooth).
Therefore, it would have been obvious to the one of ordinary skill in the art at the
time of invention to modify the system of Suumaki-Rusters in light of Gormley in order for initiating near field communication (NFC) and data transfer between devices. The NFC channel may be used to communicate data between the two devices, or the NFC channel may be used to exchange sufficient information to allow the devices to establish an alternate communication channel via a wireless network (such as GPRS, EDGE or UMTS) or other communication link (Gormley ¶11). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445       

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445